Citation Nr: 1003121	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-18 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at non-VA medical 
facilities from January 5, 2004 to January 7, 2004.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from February 1984 to 
February 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the 
Department of Veterans Affairs (VA) James A. Haley Veteran's 
Hospital in Tampa, Florida (VAH), which denied payment or 
reimbursement of unauthorized medical expenses incurred for 
treatment from January 5, 2004 to January 7, 2004, at a non-
VA medical facility.    


FINDINGS OF FACT

1.  Service connection has not been established for any 
disability.

2.  The evidence establishes that emergency services were not 
provided during the Veteran's medical treatment from January 
5, 2004 to January 7, 2004. 


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred for treatment received from January 5, 2004 
to January 7, 2004, have not been met.  38 U.S.C.A. §§ 1703, 
1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-
17.1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  

The requirements under VCAA are not applicable where further 
assistance would not aid the Veteran in substantiating a 
claim, including if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  Wensch v. Principi, 15 Vet App 362 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

As discussed in the decision below, the facts surrounding the 
hospital treatment is not in dispute with respect to any 
material facts, and resolution of the Veteran's claim 
basically depends on the interpretation of relevant law with 
respect to whether the Veteran is entitled to payment or 
reimbursement of unauthorized medical expenses incurred for 
treatment at a non-VA medical facility; and particularly as 
to whether the gastrointestinal condition at the time of the 
hospital treatment for which the Veteran sought treatment, 
constituted a medical emergency.  This is a threshold 
requirement for entitlement under the relevant law as 
discussed below.  In sum, the material facts are not in 
dispute and the law, including the legal definition of 
emergency, is determinative of the conclusion in the decision 
below.  

Thus, because no reasonable possibility exists that would aid 
in substantiating the claim, any deficiencies of VCAA notice 
or assistance associated with that claim are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

II.  Factual Background

Review of the claims file reveals that service-connection is 
not in effect for any disabilities.  Most recently, in an 
August 2009 rating decision the RO denied a claim for service 
connection for chronic strain in all digits of the hand, 
bilaterally.

Private treatment records dated in January 2004 show that the 
Veteran presented at the emergency room of Holmes Regional 
Medical Center in Melbourne, Florida on January 5, 2004, at 
1:35 P.M.  An emergency department assessment sheet contains 
notations of "Acuity: 2-Urgent", and "Insurance: Champus."  

An emergency physician record shows that when seen at 2:35 
P.M., the Veteran reported complaints of abdominal pain for 
the last 10 to 11 days, which was still present, and which 
was waxing and waning.  The pain had a quality of burning in 
the right upper stomach, which the Veteran ranked as a 10/10 
when maximum, and currently 9/10 on being seen in the 
emergency room.  After examination the physician's impression 
was that the Veteran had acute abdominal pain, leukocytosis 
(raised white blood cell count), acute diarrhea, abnormal 
weight loss.   

Later that day, apparently at about 9 P.M., the hospital 
admitted the Veteran from the emergency room for treatment.  
The admitting diagnoses were peritonitis, abdominal pain, and 
colitis.  A report of history and physical examination during 
that hospitalization shows that the Veteran was admitted with 
a chief complaint of abdominal pain and possible colitis.  
The Veteran reported that the severity of symptoms were 
10/10.  The Veteran reported that he had had abdominal pain 
for weeks with diarrhea; and insomnia starting December 24, 
2003.  The Veteran reported having approximately 20 to 40 
loose stools daily, anxiety, and tremors beginning one week 
prior to the admission.  He reported that he had lost about 
20 pounds with this illness, and had not been able to work 
for the past four weeks.

On examination, pertinent findings included that the Veteran 
was a thin, cachectic-looking male in no acute distress.  He 
was afebrile at 98 degrees, and his blood pressure was 99/59, 
and 132/76.  The abdomen was soft, flat, nontender; with 
positive bowel sounds throughout, which were hyperactive.  
There was no rebound or guarding.  The impression after 
examination was that the Veteran was admitted with 
leukocytosis, abdominal pain, anxiety, financial concerns.  
The Veteran was to be admitted to a 23-hour holding for a 
cited physician, implementing general admission orders.  
Diagnostic tests were to be conducted.

A report of computed tomography (CT) examination during 
hospitalization contains an impression of constipation and no 
CT evidence of appendicitis.

A consultation report dated January 6, 2004 noted that the 
Veteran presented to the emergency room after evaluation at a 
VA clinic; and that the Veteran had been having a significant 
problem with diarrhea for about a month.  The report noted 
that a surgical consultation in the emergency room ruled out 
surgery.  Physical examination revealed findings similar to 
those described in the paragraph above.  The report contains 
an assessment of diarrhea for three weeks that is due to the 
abdominal cramping, negative CT scan, rule out 
gastroenteritis, infectious colitis, and less likely 
inflammatory bowel disease.

A consultation for anxiety was conducted on January 7, 2004, 
which concluded with an Axis I diagnosis of (1) anxiety 
disorder, not otherwise specified, and (2) posttraumatic 
stress disorder.  The examiner opined that no further 
psychiatric intervention was needed at that time.  

A discharge summary dated January 7, 2004 shows that the 
Veteran was admitted January 5, 2005 with complaints of 
abdominal pain, possible colitis.  The Veteran reported that 
he routinely receives medical care at the VA Clinic.  The 
report noted that CT examination showed no evidence of 
appendicitis or constipation.

The claims file contains a report of a VAH eligibility 
screening review by the Fee Services Section, of non-VA 
emergency care under the Millennium Health Care Act, dated in 
April 2008.  That document shows that a VA medical doctor 
found that the Veteran's history was one of weeks of 
diarrhea, and that a VA facility was available for treatment.  
The physician found that the Veteran's claim did not meet 
criteria under 38 C.F.R. § 17.1002; essentially, finding that 
the treatment was not for an emergency as defined as 
treatment for a condition of such nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life o health.  Based on the foregoing, that physician 
recommended disapproval of the Veteran's claim.

III.  Analysis

There is no real dispute of the essential facts material to 
the determination of this case.  The Veteran reported that he 
or a friend drove him to Holmes Regional Medical Center, 
where he was admitted and treated.  This was after he went to 
a VA urgent care clinic, where he said he was told to go to 
an emergency room for his stomach symptoms.  He reported that 
he was told to take an ambulance but decided instead to 
arrange for a friend to drive him.  The Veteran is not 
disputing any clinical evidence contained in the records of 
treatment at Holmes Regional Medical Center.

Review of the statement of the case shows that VAH determined 
the following.  The Veteran had not established any 
adjudicated service-connected disabilities.  The Veteran 
presented to the emergency department of Holmes Regional 
Medical Center January 5, 2004 at 1:50 P.M. with a chief 
complaint of abdominal pain; and was admitted.  On January 5, 
2004 VA received notice of the non-VA emergency department 
treatment. 

Under 38 U.S.C.A. § 1725, VA may reimburse a veteran for 
reasonable value of emergency treatment furnished in a non-VA 
facility, or in lieu of that, make payment directly to a 
hospital or other health care provider that furnished such 
treatment on behalf of the Veteran, if other requirements 
discussed below are met.  38 U.S.C.A. § 1725 (West 2002).
 
Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care of a Veteran.  

Reimbursement or payment for expenses not previously 
authorized may be made only under the following circumstances 
(all criteria a, b, and c must be met): 

(a) for veterans with service connected disabilities, 
treatment not previously authorized is rendered for 
(1) an adjudicated service-connected disability; or 
(2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated 
service-connected disability; or
(3) any disability of a veteran who is permanently 
and totally disabled as a result of a service-
connected disability; or
(4) for any illness, injury or dental disability in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31; 

(b) such treatment was rendered in a medical emergency 
of such nature that delay would have been hazardous to 
life or health; and 

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would 
not have been reasonable, sound, wise, or practical.  

See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120.

Failure to satisfy any one of the three criteria (a, b, or c) 
listed above precludes VA from paying unauthorized medical 
expenses incurred at a private hospital.  See 38 C.F.R. § 
17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130.

The record clearly reflects, and the Veteran has not 
disputed, that service connection is not in effect for any 
disability.  Thus, the Veteran does not meet the threshold 
criteria under 38 U.S.C. 1728.  Therefore, the Veteran is not 
eligible for medical expense reimbursement under 38 U.S.C. 
1728 for the non-VA hospital treatment provided, regardless 
of the nature of the treatment.  38 U.S.C. § 1728 authorizes 
VA payment or reimbursement for emergency treatment to a 
limited group of veterans, primarily those who receive 
emergency treatment for a service-connected disability.

Because the Veteran did not meet the criteria for payment of 
authorized or unauthorized medical expenses of 38 U.S.C.A. § 
1728, the Veteran's claim for payment must also be considered 
under criteria for determining entitlement under the Veterans 
Millennium Healthcare and Benefits Act (Act), 38 U.S.C.A. § 
1725; 38 C.F.R. §§ 17.1000-17.1008.  The provisions of the 
Act became effective as of May 29, 2000. 

Pursuant to 38 C.F.R. § 17.1002, the Veterans Millennium 
Healthcare and Benefits Act provides for VA to make payment 
or reimbursement of costs for emergency treatment for non-
service-connected disabilities in non-VA facilities, but only 
if all of the following criteria are met:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the Veteran 
becomes stabilized);

(e)  At the time the emergency treatment was furnished, 
the Veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the Veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the Veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment); 
(emphasis added)

(h)  If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the Veteran 
or provider against a third party for payment of such 
treatment; and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider;

(i)  The Veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group 
of veterans, primarily those who receive emergency 
treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (a)-(i).

A review of the record, as discussed above, shows that there 
is at least one criteria that the Veteran does not satisfy; 
and therefore, reimbursement of non-VA medical expenses under 
the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
cannot be granted for treatment claimed here on appeal.  See 
38 U.S.C.A. 
§ 1725(b); 38 C.F.R. § 17.1002(g).  Basically, there is no 
evidence that the claimed hospital treatment constituted 
emergency services, or that the treatment was for a condition 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health, as 
further defined in the above criterion.  See 38 C.F.R. § 
17.1002 (a),(b).

Basically the clinical evidence reflects that the hospital 
treatment from January 5, 2004 to January 7, 2004 was not 
performed on an emergency basis.  The Veteran initially 
reported that he had had abdominal pain for weeks with 
diarrhea; and insomnia starting December 24, 2003.  The 
Veteran reported that he had had numerous loose stools daily, 
as well as anxiety, and tremors beginning one week prior to 
the admission.  

Although hospital records indicate the Veteran's treated 
symptoms involved some level of stomach pain and diarrhea, 
these records show that the required care was characterized 
as urgent, and not emergent.  These records do not show that 
the multi-week symptoms of abdominal pain and diarrhea had 
increased in severity to a level such that an attempt to use 
VA medical facilities before hand would not have been 
considered reasonable by a prudent layperson.  The evidence 
shows that the Veteran either drove himself, or drove to a 
friend and asked the friend to drive him to the non-VA 
facility.  This set of facts does not reflect an emergent 
situation.

The Veteran remained hospitalized for parts of three days, 
apparently mostly for comprehensive testing, including 
psychiatric examination.  Nevertheless, none of the indicia 
of emergency treatment is reflected in the hospital records 
of treatment from January 5 to 7, 2004.  Merely presenting at 
the emergency department, and subsequent admission for 
further treatment including testing, does not by itself 
constitute emergency service.  

There is no indication at the time of presentation at the 
emergency room of any significant treatment which could 
ordinarily be associated with emergency treatment, such as 
unplanned surgery.  Further, the medical records explicitly 
show that the Veteran did not have any of the following that 
could be associated with an emergent condition.  He was in no 
acute distress.  He was afebrile; his abdomen was nontender; 
there was no evidence of appendicitis; and there was no 
indication of any significantly raised blood 
pressure/hypertension condition.

The purpose of the Veterans Millennium Healthcare and 
Benefits Act is to provide for VA to make payment or 
reimbursement of costs for emergency treatment for non-
service-connected disabilities in non-VA facilities.  

In summary, the Veteran received treatment at non-VA medical 
facilities from January 5, 2004 to January 7, 2004, for which 
he seeks payment or reimbursement.  Service connection was 
not in effect for any disorder including for the disorder for 
which he received treatment.  The hospital treatment is not 
shown to constitute treatment on an emergent basis.  

To the extent that the Veteran may assert that the non-VA 
medical services provided were for emergency services, such 
lay opinion, would not be competent evidence on the matter.  
A lay person is only qualified to report evidence which is 
capable of lay observation; and not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability or a 
determination that a particular situation constitutes a 
medical emergency.  38 C.F.R. § 3.159(a)(1)-(2); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
without more, such opinion cannot be considered competent 
evidence to support the Veteran's claim.

Accordingly, for the reasons stated above, pursuant to 
provisions of 38 U.S.C.A. 
§ 1725 and 38 C.F.R. § 17.1002, reimbursement for medical 
expenses incurred for medical services rendered by the non-VA 
treatment providers is not warranted for January 5, 2004 to 
January 7, 2004.  The preponderance of the evidence is 
against the claim, and there is no reasonable doubt to be 
resolved on this matter.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

The claim of entitlement to payment or reimbursement of 
unauthorized expenses for medical care incurred at a non-VA 
medical facility from January 5, 2004 to January 7, 2004 is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


